MEMORANDUM *
The State of Hawaii appeals from the district court’s judgment, following a jury trial, in favor of Helen Hirata in her action for compensatory damages under Title II of the Americans with Disabilities Act, 42 U.S.C. § 12132, and § 504 of the Rehabilitation Act, 29 U.S.C. § 794(a). The jury’s verdict for compensatory damages is based *782on a prior finding by the district court that the State had discriminated against disabled people like Hirata when it denied them medical assistance benefits under the State’s QUEST health insurance program between August 1, 1994 and March 29, 1996. See Burns-Vidlak v. Chandler, 989 F.Supp. 765 (D.Haw.1996).
The parties are familiar with the underlying facts, procedural history, and legal arguments. For the reasons stated in our concurrently filed opinion in a parallel ease, Lovell v. Chandler, — F.3d — (9th Cir.2002), we affirm the jury verdict.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts *782of this circuit except as provided by Ninth Circuit Rule 36-3.